Opinión disidente emitida por
el Juez Presidente, Señor Trías Monge,
con la cual concurre el Juez Asociado, Señor Hirám Torres Rigual.
San Juan, Puerto Rico, a 5 de mayo de 1976
El peticionario es dueño de varios solares sitos en la barriada Gandul de Santurce, en los que existen edificaciones pertenecientes a los inquilinos de los mismos. Dichos solares estaban arrendados al 1 de octubre de 1942 y se les inscribió debidamente en la antigua Oficina de Administración de Precios de Puerto Rico.
*825En 1964 se aumentaron en 15% los cánones. Seis años más tarde el propietario solicitó un nuevo aumento. La Admi-nistración de Servicios al Consumidor concedió un aumento por razón del alza decretada en las contribuciones sobre la propiedad, utilizando el método prescrito en el Art. 6 (i) de la Ley de Alquileres Razonables, Ley Núm. 464 de 25 de abril de 1946, según enmendada, 17 L.P.R.A. see. 186(1). El propietario solicitó la reconsideración de la orden y el 18 de agosto de 1971 la Administración revocó la misma, dicta-minando que el incremento apropiado debía regirse en vez por las disposiciones del Art. 6(g) (2) de la referida Ley, 17 L.P.R.A. sec. 186(g) (2).(2) A tal efecto, tras el trámite co-rrespondiente, se emitieron propuestas administrativas para la fijación de alquileres más altos. Se celebraron vistas para considerar la oposición de los inquilinos a los aumentos pro-puestos y la Administración resolvió el 28 de diciembre de 1972 revocar su Resolución de 18 de agosto de 1971 y ordenar aumentos en el alquiler básico exclusivamente por razón del *826alza en las contribuciones. El propietario, tras agotar sus remedios administrativos, acudió al Tribunal Superior para revisar dicha Resolución de 28 de diciembre de 1972. El Tribunal Superior confirmó en su totalidad la referida Resolución y el propietario ha acudido ante nos en petición de certiorari en que solicita la revocación de la sentencia del Tribunal Superior y por ende de la Resolución de la recurrida de 28 de diciembre de 1972.
El peticionario formula esencialmente dos argumentos. Sostiene, en primer término, que la Administración de Servi-cios al Consumidor carecía de poder para dejar sin efecto su Resolución de 18 de agosto de 1971, la cual, a su juicio-, se convirtió en final y firme. En segundo lugar plantea que las disposiciones que rigen este caso son las que prescribe el Art. 6(g) (2) de la Ley de Alquileres Razonables y no las del Art. 6(i).
I
El primer planteamiento del peticionario es inmeritorio. Aun cuando los inquilinos no solicitaron la reconsideración administrativa de la Resolución de 18 de agosto de 1971 dentro del término prescrito por ley (17 L.P.R.A. see. 187; 23 L.P.R.A. sec. 1009; 3 L.P.R.A. sec. 341p), resulta incontrovertible que en ocasión de emitirse las propuestas adminis-trativas de aumentos específicos, éstos presentaron oportuna-mente su oposición, habiéndose señalado y celebrado una vista a la cual comparecieron las partes.
En las circunstancias de autos, el dictamen de la agencia decidiendo que el incremento correspondiente debía regirse por las disposiciones del Art. 6(g) (2) previamente citado, por su propia naturaleza no era final ni firme ya que exigía el trámite complementario sobre la determinación del monto apropiado de la renta. La oposición de los inquilinos en dicha etapa precisamente giraba sobre la cuantía del aumento a concederse, cuestión esta que no era susceptible de ser sepa-*827rada de la determinación básica sobre cuál era la norma jurí-dica aplicable.
II
No es válido tampoco el segundo planteamiento del peticio-nario. Existe una vital diferencia entre los Arts. 6 (i) y 6(g) (2) de la Ley de Alquileres Razonables. La clave para la dis-tinción se halla en el esquema general del estatuto y en los procesos que establece para la realización de sus propósitos. A tal fin es esencial observar que el estatuto delinea dos procedi-mientos muy distintos: el utilizable para la fijación del “al-quiler básico” y el disponible para solicitudes de aumento o rebaja en alquileres existentes. La Ley de Alquileres Razona-bles emplea el vocablo “alquiler” en sentidos diferentes, de-pendiendo de cuál de los dos procedimientos se trate. Pons v. Dir. Adm. S. Consumidor, 99 D.P.R. 551 (1971); Gual v. Suc. Sobrinos de A. Ribot, 88 D.P.R. 159 (1963); Aparicio v. Peñagarícano Admor., 84 D.P.R. 401 (1962). Debe distin-guirse muy en particular entre los términos “alquiler básico”, “alquiler comparable o prevaleciente” y “alquiler razonable”. Los dos primeros se refieren al proceso de fijación de la renta. El tercero tiene que ver con la resolución de solicitudes de aumento o rebaja en alquileres ya fijados. Mejías v. Tribunal Superior, 82 D.P.R. 562 (1961).
El Art. 6(a) de la Ley, 17 L.P.R.A. sec. 186(a), define el concepto de “alquiler básico”. A tal efecto expresa que:
“Excepto en la forma que más adelante se provee, a partir de la fecha de vigencia de las sees. 181 a 214a de este título, no podrá cobrarse un alquiler mayor del que se pagaba al primero de octubre de 1942. Este alquiler se conocerá como el ‘alquiler básico’.”
Como hemos visto, los solares objeto de esta controversia esta-ban arrendados al 1ro. de octubre de 1942. Fueron debida-mente inscritos. Existía, por tanto, un alquiler básico para ellos. Fue, de hecho, el propósito inicial de la Ley, 17 L.P.R.A. see. 181, entre otros, velar por la justicia de los alquileres en *828que radicasen albergues pertenecientes o otras personas, dis-tinto al caso de los solares yermos, cuyos alquileres no se controlaron hasta muchos años más tarde. Pabón v. Marrero, 91 D.P.R. 477, 480 (1964); Carle Santiago v. Adm. de Esta-bilización Econ., 91 D.P.R. 65 (1964).
Cuando la propiedad no estaba arrendada al 1ro. de octu-bre de 1942, se recurre entonces al concepto de “alquiler pre-valeciente o comparable” o a otros mecanismos para la fija-ción de la renta inicial. Dispone en tales circunstancias el Art. 6(d), 17 L.P.R.A. sec. 186(d):
“Si la propiedad de alquiler no hubiera estado arrendada el 1ro. de octubre de 1942, el Administrador fijará el alquiler sobre la base de los alquileres prevalecientes en el momento de la determinación, para propiedades de alquiler similares y localiza-dos en zonas comparables que estaban arrendadas el 1ro de octubre de 1942. Hasta tanto el Administrador fije el alquiler co-rrespondiente, el alquiler máximo de la propiedad será el primero cobrado. Esta disposición no se aplica a solares cuando la edifi-cación pertenece a propietario distinto al del solar. En este caso se determinará la renta del solar según la disposición del inciso (g) (2) siguiente.”
Adviértase que la función que cumple el Art. 6(g) (2) a que se hace referencia en esta disposición, así como la función del concepto “alquiler prevaleciente o comparable”, es simple-mente la de suplir un método sustituto para la fijación del alquiler básico cuando la propiedad no estaba arrendada al 1ro. de octubre de 1942. Vemos así que el Art. 6(g) (2), 17 L.P.R.A. sec. 186(g) (2), es parte del esquema de la Ley para la fijación de la renta inicial y no para su aumento o rebaja. Véase: Mejías v. Tribunal Superior, 82 D.P.R. 562 (1961).
El proceso de aumento o rebaja de un canon establecido se rige por el Art. 6(i), 17 L.P.R.A. see. 186(i), antes trans-crito, el que prescribe cuidadosamente las normas que deben *829guiar la discreción administrativa en estos casos. El Art. 6 (i) es el único que se refiere con toda precisión al aumento en el alquiler básico y sus sustitutos.
El historial legislativo de la Ley de Alquileres Razonables no sostiene la conclusión a que se llega en la opinión mayori-taria. En lo que toca a la versión original de la Ley de Alqui-leres Razonables, Ley Núm. 464 de 25 de abril de 1946, se hace hincapié en el décimo párrafo del Art. 6 del referido estatuto, en que se dispone que:
“En caso de que procediere la determinación del alquiler razo-nable de un solar en el que estuviera enclavada una vivienda o una edificación destinada a negocios, o propósitos comerciales o industriales, y dicha vivienda o edificación perteneciera a dis-tinto dueño, el alquiler razonable del solar arrendado no podrá exceder del doce (12) por ciento del valor de tasación del mismo, según la clasificación de las propiedades que a ese efecto haga el Administrador.”
Se omite hacer referencia, no obstante, al decimotercer párrafo del mismo artículo, en que se provee:
“El dueño de cualquier propiedad de alquiler podrá aumentar el canon de arrendamiento sobre el alquiler básico o el alquiler razonable fijado por el Administrador, previa autorización de éste, únicamente en caso de que se hayan hecho en la propiedad mejoras fundamentales, o se hayan aumentado sustancialmente los servicios o el mobiliario o se hayan impuesto contribuciones especiales o adicionales que ameriten el aumento en el canon.”
Ambas disposiciones deben leerse en conjunto. Adviértase que, de leerse separadamente, se les hubiera estado dando trato privilegiadísimo a los dueños de solares en que enclavasen viviendas de otros pues según aumentase en valor su propie-dad podrían reclamar aumentos de continuo, sin estar sujetos a las limitaciones impuestas a otros propietarios por el deci-motercer párrafo del Art. 6. No existe indicio de que tal fuese la intención legislativa en 1946. Por lo contrario, lo que se revela es la grave preocupación de la Asamblea Legislativa, *830expresada en la propia Exposición de Motivos, Art. 1 de la Ley Núm. 464 de 25 de abril de 1946, con el hecho de que “Miles de familias pobres enclavan sus viviendas en solares ajenos, por los cuales cobran sus dueños actualmente al-quileres opresivos.” A la luz de las realidades de entonces, es más razonable pensar que el décimo párrafo operaba como una limitación al decimotercero y no como escotilla de escape. Podía concederse un aumento en el canon del solar exclusiva-mente a la luz de los criterios expresados en el decimotercer párrafo, pero no podía exceder el aumento del doce por ciento de su valor de tasación. Vemos así cómo el actual Art. 6 (i) de la Ley halla su raíz en el antiguo decimotercer párrafo del mismo artículo. Es incorrecto, no obstante, visto lo que luego sucede, equiparar el actual Art. 6(g)(2) con el antiguo párrafo décimo. De entonces para acá se identifica este último como método únicamente utilizable en el proceso de fijación inicial de la renta.
El primer cambio en este sentido ocurrió en 1947. La Ley Núm. 37 de 22 de julio de 1947 derogó el antiguo párrafo décimo, disponiéndose en vez que “La fijación del alquiler básico o el alquiler razonable en el que estuviere enclavada una edificación perteneciente a dueño distinto al del solar se regirá por las normas fijadas por esta Ley para viviendas o para edificaciones dedicadas a fines de comercio, negocio o industrias, según fuere el caso.” Leyes de Puerto Rico, 1947, pág. 147. El párrafo decimotercero original no sufrió altera-ción, recalcándose así la unidad en el método de aumento o rebaja a seguirse y la diferencia entre lo que constituye un “alquiler básico” (la definición de este término no se alteró) y lo que significa un “alquiler razonable”.
Mediante la Ley Núm. 67 de 19 de junio de 1964 la Asam-blea Legislativa reglamentó por primera vez los alquileres de solares yermos, Leyes de Puerto Rico, 1964, pág. 187, pero sin alterar el sistema de control vigente desde 1947 respecto al alquiler de solares en que enclavasen edificaciones ajenas. En *831la opinión mayoritaria se califica de “omisión” esta reiterada negativa a extenderles trato preferente a los solares con edi-ficaciones pertenecientes a otros. No hay nada en el historial legislativo, sin embargo, que justifique esta conjetura.
Tampoco existe base adecuada para decir que el propósito de la Ley Núm. 98 de 26 de junio de 1965, que es la que añade el Art. 6 (g) a la legislación actual, fue subsanar esa “omi-sión”. Por lo contrario, la conclusión opuesta es la que se deduce claramente del texto del Art. 6(d) presente, antes citado, cuyas dos últimas oraciones se añaden también en el 1965. Como hemos indicado ya, el Art. 6(d) demuestra que la función del Art. 6 (g) (2) es tan solo la de servir de método sustituto al del alquiler comparable o prevaleciente para la fijación de renta a solares que no estaban arrendados al 1ro. de octubre de 1942. Los informes de comisiones y la parte del debate que se citan en modo alguno demuestran que la inten-ción legislativa fue proveer un camino especial para atender las peticiones de aumento de los dueños de solares con edifica-ciones ajenas, mientras el resto de las propiedades tienen que sujetarse al procedimiento que ordena el Art. 6(i).
Se aduce el argumento, no obstante, que de interpretarse que la ley autoriza la fijación del alquiler básico en cierto modo en el caso de los solares con edificaciones ajenas arren-dados al 1ro. de octubre de 1942 y de otro modo en el caso de solares arrendados posteriormente, pecaría de inconstitucional el estatuto. No es así. Toda congelación de alquileres exige por necesidad esta disparidad aparente. Si los métodos que se proveen para establecer el control deseado en el caso de pro-piedades que ingresen al mercado de alquileres en fecha posterior son razonables, la Asamblea Legislativa ha actuado den-tro del amplio marco que el derecho constitucional le brinda en este sensitivo campo. En Estados Unidos se ha resuelto repetidamente que aun basta con que los alquileres que se fijen sean generalmente justos y equitativos, sin que se re-quiera como condición para la constitucionalidad de la ley que *832se le garantice un alquiler razonable a cada casero en toda circunstancia concebible. Bowles v. Willingham, 321 U.S. 503, 516-518 (1944). Bowles y su numerosa progenie establecieron la constitucionalidad de las disposiciones relativas a alqui-leres de la Ley de Emergencia para el Control de Precios de 1942, 56 Stat. 23, c. 26, que es el estatuto de donde deriva fundamentalmente nuestra legislación actual. Para la declara-ción de constitucionalidad del control de alquileres durante la Primera Guerra Mundial, véase Block v. Hirsh, 256 U.S. 135 (1921). Bowles no es una reliquia jurídica. Su vitalidad es evidente en nuestros días. Véase, por ejemplo, la decisión en Hutton Park Gardens v. Town Council of West Orange, 350 A.2d 1 (N.J. 1975), en que se resuelve que el hecho de que los costos aumenten más rápidamente que los alquileres o aun que algunos propietarios sufran pérdidas no es suficiente per se para demostrar la existencia de confiscación inconstitucional.
Valga señalar, además, que nuestra ley provee un método específico — precisamente el que dispone el Art. 6 (i)— para proteger los intereses de tanto inquilinos como caseros cuando el alquiler fijado es irrazonable u opresivo. Bajo de-terminadas circunstancias muy especiales se puede estar pri-vando a una persona o grupo de personas de su propiedad sin el debido proceso de ley. El medio para evitar una posible con-fiscación en el caso de los solares con edificaciones ajenas no es, sin embargo, la utilización de un remedio exclusivo, no accesible a los dueños de otras propiedades. Respetuosamente considero que el esquema de 1947, representado por el Art. 6 (i) y mantenido a todas luces hasta el presente, en que se provee un solo procedimiento y se establecen criterios gene-rales para el aumento o rebaja de todo tipo de alquiler, es el más indicado. La determinación de que los dueños de solares tienen derecho a un tratamiento diferente bajo el Art. 6(g) (2) plantea graves dificultades constitucionales, puede afectar adversamente a miles de familias y es, después de todo, innecesaria a los fines que se persiguen. El equilibrio de *833intereses que el derecho ordena en estas circunstancias es evitar la privación de propiedad sin debido proceso de ley, asegurar la igual protección de las leyes y proteger a los inquilinos de alquileres opresivos. Este objetivo puede lo-grarse, no obstante, sin acudir al establecimiento de la norma excesivamente amplia y preñada de posibles injusticias de constituir el Art. 6(g) (2) en peligrosa excepción de lo pres-crito en el Art. 6(i). El mercado de alquileres en Puerto Rico continúa en condiciones críticas. Negrón Medero, T.: Situación del Mercado de Alquileres en Puerto Rico para los años 19U0 y 1970, 36 Rev. C. Abo. P.R. 583 (1975). El equilibrio deseado puede alcanzarse, con justicia a ambas partes, mediante la oportunidad que se le ofrece al casero dentro del propio Art. 6 (i) de demostrar que el alquiler fijado no es razonable.
Valga apuntar que el dueño peticionario en este caso no ha planteado la inconstitucionalidad per se de aspecto alguno de la Ley de Alquileres Razonables ni ha presentado la prueba necesaria para emitir juicio sobre si la aplicación de dispo-sición alguna del estatuto tiene el efecto de privarle de su propiedad sin debido proceso de ley, cuestión que tampoco suscita. En tales circunstancias estimo que este Tribunal no está en condiciones todavía, especialmente a la luz de Bowles, de pronunciarse sobre estos extremos.
Por las razones expuestas confirmaría la sentencia de que se recurre, sin perjuicio de que el peticionario formule y documente las alegaciones que desee sobre los efectos que pueda entrañar la aplicación a su caso del Art. 6 (i) de la Ley de Alquileres Razonables.

 El Art. 6(i) provee:
“El Administrador tendrá poderes para decretar aumentos o rebajas en el alquiler básico o en el alquiler fijado en aquellos casos en que a juicio suyo así se justifique, por razón de mejoras capitales, adición de espacio, aumento o reducción de mobiliario, equipo o accesorios, aumento o reduc-ción en los servicios suministrados o en el costo de éstos, deterioro de la propiedad de alquiler o aumento en las contribuciones; disponiéndose que el Administrador no autorizará aumentos en los alquileres máximos por razón de mejoras capitales, adición de espacio, aumentos en servicios, equipos, muebles y accesorios, a menos que los mismos hubieren sido requeridos por propio inquilino, o a menos que el aumento en dichos servicios, equipos, muebles, accesorios, mejoras capitales o adición de espacio ocurriese mientras la propiedad se encontraba vacante.”


E1 Art. 6(g) (2) dispone:
“El alquiler máximo de un solar en el cual hay edificaciones enclava-das pertenecientes a dueño distinto al del solar, se determinará tomando como base el valor de tasación del solar para fines contributivos elevado al 100%; entendiéndose que en ningún caso dicho alquiler máximo compu-.tado por una anualidad, excederá del doce (12) por ciento de dicho valor de tasación; disponiéndose, que no se podrá aumentar el alquiler máximo de un solar que haya sido declarado de utilidad pública por alguna ley en vigor.” •